Citation Nr: 0841293	
Decision Date: 12/02/08    Archive Date: 12/09/08

DOCKET NO.  06-17 126	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Huntington, West Virginia


THE ISSUES

1.  Entitlement to service connection for claimed bilateral 
hearing loss.

2.  Entitlement to service connection for claimed tinnitus.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

G. Jackson, Associate Counsel




INTRODUCTION

The veteran served on active duty from October 1969 to April 
1972 with additional duty in the Reserves. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision issued by the RO.

The veteran's appeal originally included the issue of 
entitlement to service connection for post-traumatic stress 
disorder (PTSD).  During the pendency of the appeal, the RO, 
in a November 2007 decision, granted service connection for 
this disability and assigned a 50 percent evaluation for the 
PTSD.  This evaluation was effective on April 12, 2004, the 
date the veteran's claim for service connection was received.   

The veteran was notified of this decision and did not file a 
Notice of Disagreement (NOD) in response.  Therefore, his 
appeal concerning this issue has been resolved.  See Grantham 
v. Brown, 114 F.3d 1156 (Fed. Cir. 1997) (where an appealed 
claim for service connection is granted during the pendency 
of the appeal, a second NOD must thereafter be timely filed 
to initiate appellate review of the claim concerning the 
compensation level assigned for the disability).  

The Board is aware that the veteran filed claims for service 
connection for diabetes and hypertension in January 2008.  As 
these claims have been neither procedurally prepared nor 
certified for appellate review, the Board is referring them 
to the RO for initial consideration and appropriate action.  
Godfrey v. Brown, 7 Vet. App. 398 (1995).


FINDINGS OF FACT

1.  The veteran did not manifest complaints or findings 
referable to a bilateral hearing problem while on active duty 
or prior to his initial VA examination in 2004.  An abnormal 
audiogram in April 1972 is not demonstrative of chronic 
hearing loss as no hearing loss was documented on exam in 
March 1982.

2.  The currently demonstrated hearing loss of the right ear 
is not shown to be due to noise exposure or any other event 
or incident of the veteran's period of active service.

3.  The veteran currently is not shown to have a left ear 
hearing disability for VA compensation purposes.    

4.  The currently demonstrated tinnitus is not shown to be 
due to noise exposure or any other event or incident of the 
veteran's period of active service.


CONCLUSIONS OF LAW

1.  The veteran's right ear hearing loss disability is not 
due to disease or injury that was incurred in or aggravated 
by active service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 
(West 2002 & Supp. 2007); 38 C.F.R. §§ 3.159, 3.303 (2008).

2.  The claim of service connection for a left ear hearing 
loss must be denied by operation of law.  38 U.S.C.A. 
§§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.159, 3.303, 3.385 (2008).  

3.  The veteran's disability manifested by tinnitus is not 
due to disease or injury that was incurred in or aggravated 
by active service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 
(West 2002 & Supp. 2007); 38 C.F.R. §§ 3.159, 3.303 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In this case, the Board finds that all relevant facts have 
been properly developed in regard to the veteran's claims, 
and no further assistance is required in order to comply with 
VA's statutory duty to assist him with the development of 
facts pertinent to his claims.  See 38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159.  

Specifically, the RO has obtained records of treatment 
reported by the veteran and has afforded him a comprehensive 
VA examination addressing his claimed disorders.  There is no 
indication from the record of additional medical treatment 
for which the RO has not obtained, or made sufficient efforts 
to obtain, corresponding records.

The Board is also satisfied that the RO met VA's duty to 
notify the veteran of the evidence necessary to substantiate 
his claims.  The RO also notified the veteran of exactly 
which portion of that evidence was to be provided by him and 
which portion VA would attempt to obtain on his behalf.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

On April 30, 2008, VA amended its regulations governing its 
duty to provide a claimant with notice of the information and 
evidence necessary to substantiate a claim.  See 73 Fed. 
Reg. 23,353 (Apr. 30, 2008).  Importantly, the third sentence 
of 38 C.F.R. § 3.159(b)(1), which stated that "VA will also 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim," was 
removed.  This amendment applies to all applications for 
benefits pending before VA on, or filed after, May 30, 2008.

In Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007), the 
United States Court of Appeals for the Federal Circuit 
(Federal Circuit) reaffirmed principles set forth previously 
in Federal Circuit and United States Court of Appeals for 
Veterans Claims (Court) cases.  The Mayfield line of 
decisions instructs that a comprehensive VCAA letter, as 
opposed to a patchwork of other post-decisional documents 
(e.g., Statements or Supplemental Statements of the Case), is 
required to meet VA's notification requirements.  VCAA 
notification does not require a preadjudicatory analysis of 
the evidence, or any inadequacies thereof, already contained 
in the record.   

The VCAA letter should be sent prior to the appealed rating 
decision or, if sent after the rating decision, before a 
readjudication of the appeal.  A Supplemental Statement of 
the Case, when issued following a VCAA notification letter, 
satisfies the due process and notification requirements for 
an adjudicative decision for these purposes.  See also 
Mayfield v. Nicholson, 19 Vet. App. 103, 121 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006); Mayfield v. 
Nicholson, 20 Vet. App. 537 (2006).  

Here, the noted VCAA letter was issued prior to the appealed 
rating decision.  Moreover, as indicated above, the RO has 
taken all necessary steps to both notify the veteran of the 
evidence needed to substantiate his claims and assist him in 
developing relevant evidence.  

The Board is also aware of the considerations of the Court in 
Dingess v. Nicholson, 19 Vet. App. 473 (2006), regarding the 
need for notification that a disability rating and an 
effective date for the award of benefits will be assigned if 
service connection is awarded.  In a January 2008 letter the 
RO notified the veteran of the evidence necessary to 
establish both disability ratings and effective dates in 
compliance with these requirements.  Id.  Regardless, no 
disability rating or effective date is assigned when service 
connection is denied.  

Accordingly, the Board finds that no prejudice to the veteran 
will result from an adjudication of his claim in this Board 
decision.  Rather, remanding this case back to the RO for 
further VCAA development would be an essentially redundant 
exercise and would result only in additional delay with no 
benefit to the veteran.  See Bernard v. Brown, 4 Vet. App. 
384, 394 (1993); see also Sabonis v. Brown, 6 Vet. App. 426, 
430 (1994) (remands which would only result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran are to be avoided).

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time.  If chronicity in service 
is not established, a showing of continuity of symptoms after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b).  

Service connection may also be granted for any disease 
diagnosed after discharge when all of the evidence 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).  

For purposes of applying the laws administered by VA, hearing 
impairment will be considered a disability when the 
thresholds for any of the frequencies at 500, 1000, 2000, 
3000 and 4000 Hertz is 40 decibels or greater; the thresholds 
at three of these frequencies are 26 or greater; or speech 
recognition scores using the Maryland CNC Test are less than 
94 percent.  38 C.F.R. § 3.385.  

The Board has reviewed the veteran's service medical records 
and observes that they contain no complaints, indication or 
treatment for chronic bilateral hearing loss or tinnitus.  
There is an April 1972 consultation sheet and an audiogram 
indicating some decreased hearing.  Further work up was 
requested, but in the available records no additional 
findings are made.  In this regard, the Board notes that a 
March 1982 Reserve physical examination showed the veteran's 
hearing to be within normal limits.  

Subsequent to service, the veteran asserts that he developed 
bilateral hearing problems and tinnitus as a result of his 
service in Vietnam.  In an August 2004 VA examination, the 
veteran complained of hearing difficulty in the presence of 
background noise.  He denied any history of pre-military 
noise exposure.  In the military he was exposed to noise from 
M-60 and M-16 machine guns, 8 inch mortars and grenades.  
Post-service he had some occupational noise exposure; 
however, he did not have any reported recreational noise 
exposure.  

Objective testing showed decibel losses of 10, 5, 15, 25 and 
55 in the requisite frequencies with a discrimination ability 
of 96 percent correct in the right ear and decibel losses of 
5, 10, 5, 5 and 35 in the requisite frequencies with a 
discrimination ability of 96 percent correct in the left ear.  
The veteran was diagnosed with moderately-severe 
sensorineural hearing loss at 4000 hertz in the right ear and 
mild sensorineural hearing loss at 4000 hertz in the left 
ear.  The examiner noted the March 1982 Reserves audiological 
evaluation showed hearing within normal limits and opined as 
a result it was not likely that the veteran's current hearing 
loss originated from the military noise exposure.

Additionally, the veteran reported that he gradually became 
aware of his tinnitus in the early 1980's.  He experienced 
bilateral periodic tinnitus several times per week.  Each 
episode lasted several hours at a time.  The examiner opined 
that given that the veteran did not become aware of his 
tinnitus until the early 1980's, it was not likely that the 
etiology of the tinnitus was related to his military noise 
exposure.

Given its review of the record, the Board finds that service 
connection for bilateral hearing loss and tinnitus is not 
warranted in this case.  In this regard, the Board observes 
that although the veteran currently has a diagnosed hearing 
disability of the right ear, the first evidence of record of 
such disability was in August 2004, many years after service.  
See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000) (evidence 
of a prolonged period without medical complaint after service 
can be considered along with other factors in the analysis of 
a service connection claim).  With regard to the claimed left 
ear hearing disability, the results from the August 2004 VA 
examination do not meet the criteria for hearing disability 
in accordance with the provisions of 38 C.F.R. § 3.385.  The 
abnormal audiogram in service must have represented acute 
pathology or been in error as normal hearing was subsequently 
shown, and even not hearing loss for VA disability purposes 
is not shown in the right ear.

In the August 2004 VA audiological examination report, the 
examiner, after reviewing the claims file, opined that since 
the hearing loss developed after 1982, it was not likely that 
the hearing loss originated in service.  The examiner is 
certainly competent to offer an opinion in this regard.  

With regard to the claimed tinnitus, the Board notes that the 
Court has determined that, for tinnitus, the veteran is 
competent to present evidence of continuity of 
symptomatology.  See Charles v. Principi, 16 Vet. App. 370, 
374-75 (2002).  However, in this case, the veteran has failed 
to provide evidence of continuity of symptomatology.  In this 
regard, by his own admission, the veteran reported that he 
did not become aware of his tinnitus until the 1980's.  
Further, in the August 2004 VA examination, the examiner, 
after reviewing the claims file, opined that since the 
veteran did not become aware of the tinnitus until the early 
1980's, it was not likely that the etiology of the tinnitus 
was related to military noise exposure.  Again, the examiner 
is certainly competent to offer an opinion in this regard.  

The only evidence of record supporting the veteran's claims 
is his various lay assertions.  While he is certainly 
competent to testify concerning continuity of symptoms 
capable of lay observation, the veteran has not been shown to 
possess the requisite medical training or credentials needed 
to render a diagnosis or a competent opinion as to medical 
causation.  

Thus, his lay opinion does not constitute competent medical 
evidence and lacks probative value.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992).  In any event, the 
competent evidence has shown a hearing disability could not 
have been continuous since service given that an August 2004 
VA audiological examination is the first competent evidence 
of record of a recognizable hearing disability.  Of further 
note, the veteran has not offered any competent evidence 
directly contradicting the opinions and conclusions reached 
in the August 2004 VA examination.  

For these reasons, the Board finds that a basis for awarding 
service connection for bilateral hearing loss and tinnitus 
has not been established.  The Board acknowledges that VA is 
statutorily required to resolve the benefit of the doubt in 
favor of the veteran when there is an approximate balance of 
positive and negative evidence regarding the merits of an 
outstanding issue.  That doctrine, however, is not applicable 
in this case because the preponderance of the evidence is 
against the veteran's claims.  See Gilbert v. Derwinski, 1 
Vet. App. 49, 55 (1990); 38 U.S.C.A. § 5107(b).  Accordingly, 
this appeal is denied. 

ORDER

Service connection for bilateral hearing loss is denied.

Service connection for tinnitus is denied.


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


